      Case 1:20-cr-00330-AJN Document 48 Filed 08/24/20 Page 1 of 2


                                                                 Haddon, Morgan and Foreman, P.C
                                                                              Laura A. Menninger


                                                                                150 East 10th Avenue
                                                                            Denver, Colorado 80203
                                                                   PH   303.831.7364 FX 303.832.2628
                                                                                   www.hmflaw.com
                                                                           lmenninger@hmflaw.com




August 24, 2020

VIA ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    Request to File Under Seal: Proposed Redactions to Request to Modify Protective
       Order and Reply in Support Thereof
       United States v. Ghislaine Maxwell, 20 Cr. 330 (AJN)

Dear Judge Nathan:

This is a letter motion to file under seal Ms. Maxwell’s Proposed Redactions to Request to
Modify Protective Order (“Proposed Redactions”) as well as her Reply in Support of Request
to Modify Protective Order (“Reply”).

The Protective Order in this case states:

       The Defendant, Defense Counsel, Defense Staff, Defense Experts/Advisors, Potential
       Defense Witnesses, and Other Authorized Persons are prohibited from filing publicly
       as an attachment to a filing or excerpted within a filing any Confidential Information
       or Highly Confidential Information referenced in the Discovery, unless authorized by
       the Government in writing or by Order of the Court. Any such filings must be filed
       under seal, unless authorized by the Government in writing or by Order of the Court.

See Protective Order (Doc. 36) at ¶ 15.

The Proposed Redactions and the Reply contain content designated as Confidential
Information by the Government under the terms of the Protective Order.

Ms. Maxwell therefore requests permission to file the Proposed Redactions and Reply under
seal, at least until such time as the Court has ruled on the proposed redactions set forth
therein.
      Case 1:20-cr-00330-AJN Document 48 Filed 08/24/20 Page 2 of 2


Hon. Alison J. Nathan
August 24, 2020
Page 2

                                         Sincerely,

                                         HADDON, MORGAN AND FOREMAN, P.C.

                                         /s/ Laura A. Menninger
                                         Laura A. Menninger

CC:    All Counsel of Record (Via ECF)
